                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF INDIANA
                                      TERRE HAUTE DIVISION

JEREMY RAY JACKSON, et al.                            )
                                                      )
                              Plaintiffs,             )
                                                      )
                        v.                            )     No. 2:20-cv-00116-JPH-DLP
                                                      )
FEDERAL BUREAU OF PRISONS, et al.                     )
                                                      )
                              Defendants.             )

   Order Granting in Part, Denying in Part Plaintiff’s Motion for Court Assistance, and
                           Directing Dismissal of Plaintiff Ajaj

                             I.      Mr. Ajaj’s Motion for Court Assistance

       Plaintiff Ahmad Muhammad Ajaj’s motion for court assistance, dkt. [12], is granted in

part, and denied in part. It is granted to the extent that the clerk is directed to mail Mr. Ajaj a

copy of the complaint, dkt. [1].

       Mr. Ajaj’s request that the Court issue an order directing the Bureau of Prisons to allow

him and his co-plaintiff Jeremy Jackson to correspond is denied. Prohibition on correspondence

between inmates at different institutions is related to valid penological goals, namely security.

Turner v. Safley, 482 U.S. 78, 93 (1987). And the Court is reluctant to interfere with prison

administration in the manner Mr. Ajaj requests. See Bell v. Wolfish, 441 U.S. 520, 547 (1979)

(explaining that prison administration must be given “wide-ranging deference” in the operations

of the prisons).

       Mr. Ajaj’s request for an extension of time to send a signed complaint and pay his filing

fee is denied for the reason discussed below.




                                                  1
                              II.     Dismissal of Mr. Ajaj as a Plaintiff

        Neither Mr. Ajaj nor Mr. Jackson have filed notices with the Court pursuant to its previous

order, dkt. [8], advising the Court whether they want to continue with their joint litigation despite

its inherent risks. However, in light of Mr. Ajaj’s transfer to a different prison, the Court finds that

multi-plaintiff litigation is not warranted because it would present significant burdens to both the

parties and the Court. The reasons for this are that the plaintiffs may not represent each other. See

Georgakis v. Illinois State University, 722 F.3d 1075, 1077 (7th Cir. 2013) (“A nonlawyer can’t

handle a case on behalf of anyone except himself.”). Therefore, each plaintiff must personally sign

any motion or notice filed on his behalf. In addition, because Mr. Ajaj is now in a different facility,

Mr. Ajaj and Mr. Jackson have no opportunities to discuss case strategy, share discovery, or even

provide each other copies of the motions and notices they file with the Court. District courts have

the discretion to deny the permissive joinder of a party where joinder would “create prejudice,

expense, or delay.” Chavez v. Ill. State Police, 251 F.3d 612, 632 (7th Cir. 2001) (internal citations

omitted).

        Accordingly, the Court directs the clerk to dismiss Mr. Ajaj as a plaintiff in this case. This

obviates Mr. Ajaj’s other request in his motion that the Court provide him additional time to pay

the filing fee in this case. Mr. Ajaj may initiate his own action if he so chooses. Along with a copy

of the complaint, dkt. [1], the clerk is directed to send Mr. Ajaj a blank complaint form.

SO ORDERED.
Date: 4/9/2020




                                                   2
Distribution:

JEREMY RAY JACKSON
12372-028
TERRE HAUTE - FCI
TERRE HAUTE FEDERAL CORRECTIONAL INSTITUTION
Inmate Mail/Parcels
P.O. BOX 33
TERRE HAUTE, IN 47808

MUHAMMAD AHMAD AJAJ
40637-053
ALLENWOOD - USP
ALLENWOOD U.S. PENITENTIARY
Inmate Mail/Parcels
P.O. BOX 3000
WHITE DEER, PA 17887




                                3
